 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                                                              5/25/2021
                                                           :
MARK YODICE,                                               :
                                                           :
                                        Plaintiff,         :
                                                           :                21-CV-2026 (VSB)
                      -against-                            :
                                                           :                      ORDER
TOURO COLLEGE AND UNIVERSITY                               :
SYSTEM,                                                    :
                                                           :
                                        Defendant.         :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On May 24, 2021, Defendant filed a motion to dismiss the complaint pursuant to Federal

 Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Doc. 17.) Under Federal Rule of Civil

 Procedure 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule 12(b) to

 amend the complaint once as a matter of course. Accordingly, it is hereby:

          ORDERED that Plaintiff shall file any amended complaint by June 14, 2021. It is

 unlikely that Plaintiff will have a further opportunity to amend.

          IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

 any opposition to the motion to dismiss by June 23, 2021. Defendant’s reply, if any, shall be

 served by July 7, 2021.

 SO ORDERED.

Dated: May 25, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
